153 F.2d 301 (1946)
ESKIMO PIE CORPORATION, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9018.
Circuit Court of Appeals, Third Circuit.
Argued January 21, 1946.
Decided February 1, 1946.
Elmer M. Cunningham, of Richmond, Va. (Walter L. Rice, of Richmond, Va., on the brief), for petitioner.
Harold C. Wilkenfeld, of Washington, D. C. (Samuel O. Clark, Jr., Asst. Atty. Gen., and Sewall Key and Helen R. Carloss, Sp. Assts. to the Atty. Gen., on the brief), for respondent.
Before BIGGS, GOODRICH, and McLAUGHLIN, Circuit Judges.
PER CURIAM.
The decision of the Tax Court is affirmed upon the opinion by Judge Arundell, 4 T.C. 669.